        Case 1:20-cv-01489-AT Document 142 Filed 08/28/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BLACK VOTERS MATTER FUND, et )
                                           )
al.,                                       )
                                           )
     Plaintiffs,                           )
                                           )
                                           ) Civil Action No. 1:20-cv-1489-AT
vs.                                        )
                                           )
                                           )
BRAD RAFFENSPERGER, in his                 )
                                           )
official capacity as Secretary of State of )
Georgia, et al.,                           )
                                           )
                                           )
     Defendants.                           )
                                           )



  ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION TO FILE
             SECOND AMENDED COMPLAINT

      Before the Court is the Plaintiffs’ Unopposed Motion to File Second

Amended Complaint, Doc. 140. Fed. R. Civ. P. 15(a)(2) provides that where a

party is not entitled to amend as a matter of course, “a party may amend its

pleading only with the opposing party’s written consent or the court’s leave.” The

parties have consented that Plaintiffs should be given leave to file the proposed

Second Amended Complaint. The Court finds good cause to grant the motion and

docket the proposed Second Amended Complaint.



                                          1
        Case 1:20-cv-01489-AT Document 142 Filed 08/28/20 Page 2 of 3




      Accordingly, IT IS ORDERED:

   1. Plaintiffs’ Unopposed Motion to File Second Amended Complaint, Docket

      No. 140, is GRANTED.

      IT IS SO ORDERED. The District Court Clerk is hereby directed to enter

this Order, provide copies to counsel, and docket Plaintiffs’ Second Amended

Complaint, located at Doc. 140, Exhibit 1.

      SO ORDERED this 28th day of August, 2020.




                               Amy Totenberg
                               United States District Judge




                                        2
        Case 1:20-cv-01489-AT Document 142 Filed 08/28/20 Page 3 of 3




Prepared by:
Sean Young
Attorney Bar Number: 790399
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF GEORGIA, INC.
P.O. Box 77208
Atlanta, GA 30357
Telephone: (678) 981-5295
Email: syoung@acluga.org

Sophia Lin Lakin*
Dale E. Ho*
AMERICAN CIVIL LIBERTIES UNION
125 Broad Street, 18th Floor
New York, NY 10004
Telephone: 212-519-7836
Email: slakin@aclu.org
dho@aclu.org

Attorneys for Plaintiffs

*Admitted pro hac vice




                                     3
